TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT TBS INTERNATIONAL AMENDED AND RESTATED 2 FORM OF BONUS SHARE AWARD AGREEMENT BONUS SHARE AWARD AGREEMENT (this “Agreement”) dated as of , (the “Issue Date”) between TBS INTERNATIONAL PLC (the “Company”), and [PARTICIPANT] (the “Participant”). Except as otherwise defined herein, capitalized terms used herein shall have the meanings set forth in the Plan (as defined below). WHEREAS, pursuant to the Amended and Restated 2005 Equity Incentive Plan (the “Plan”), the Committee designated under the Plan, desires to issue to the Participant an award of bonus shares of Class A Ordinary Shares, par value U.S. $0.01 per share, of the
